Exhibit 10.2

AMENDMENT NO. 1 TO COMMON STOCK SALES AGREEMENT

August 24, 2018

Ladies and Gentlemen:

Daré Bioscience, Inc. (the “Company”) and H.C. Wainwright & Co. LLC (“HCW”) are
parties to that certain Common Stock Sales Agreement dated January 4, 2018 (the
“Original Agreement”). All capitalized terms not defined herein shall have the
meanings ascribed to them in the Original Agreement. The parties, intending to
be legally bound, hereby amend the Original Agreement as follows:

1. Reference to the “Registration Statement” in the Original Agreement shall
refer to the registration statement on Form S-3 (File No. 333-227019),
originally filed with the Securities and Exchange Commission on August 24, 2018
(as the same may be amended from time to time, “New Registration Statement”),
when the New Registration Statement is declared effective by the Securities and
Exchange Commission.

2. All references to “January 4, 2018” set forth in Schedule 1 and Exhibit 7(m)
of the Original Agreement are revised to read “January 4, 2018 (as amended by
Amendment No. 1 to Common Stock Sales Agreement, dated August 24, 2018)”.

3. Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.

4. This Amendment No. 1 to Common Stock Sales Agreement shall become effective
upon the date that the New Registration Statement is declared effective under
the Securities Act.

5. Entire Agreement; Amendment; Severability. This Amendment No. 1 to the
Original Agreement together with the Original Agreement (including all schedules
and exhibits attached hereto and thereto and Placement Notices issued pursuant
hereto and thereto) constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the “Agreement” shall mean the Original
Agreement as amended by this Amendment No. 1; provided, however, that all
references to “date of this Agreement” in the Original Agreement shall continue
to refer to the date of the Original Agreement.

6. Applicable Law; Consent to Jurisdiction. This amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.



--------------------------------------------------------------------------------

7. Waiver of Jury Trial. The Company and HCW each hereby irrevocably waives any
right it may have to a trial by jury in respect of any claim based upon or
arising out of this amendment or any transaction contemplated hereby.

8. Counterparts. This amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed amendment by one
party to the other may be made by facsimile transmission.

[Remainder of Page Intentionally Blank]

 

2



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
HCW, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding amendment to the Original Agreement
between the Company and HCW.

 

Very truly yours, DARÉ BIOSCIENCE, INC. By:   /s/ Lisa Walters-Hoffert Name:  
Lisa Walters-Hoffert Title:   Chief Financial Officer

 

H.C. WAINWRIGHT & CO. LLC By:   /s/ Edward D. Silvera Name:   Edward D. Silvera
Title:   Chief Operating Officer

 

[Signature page to Amendment No. 1 to Common Stock Issuance Sales Agreement]